Slip Op. 02-101

                 UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: SENIOR JUDGE NICHOLAS TSOUCALAS
________________________________________________
                                                :
FORMER EMPLOYEES OF BLACK AND DECKER            :
POWER TOOLS,                                    :
                                                :
                              Plaintiffs,       :
                                                :
                  v.                            :                    Court No.
                                                :                    02-00338
CHAO, UNITED STATES SECRETARY                   :
OF LABOR,                                       :
                                                :
                              Defendant.        :
________________________________________________:


                                         JUDGMENT

       This Court, having received and reviewed the U.S. Department of Labor’s Revised

Determination on Remand whereby the plaintiffs were found to be eligible to apply for Trade

Adjustment Assistance, and the plaintiffs having stated that no response to the Revised

Determination on Remand will be submitted by them, it is hereby

       ORDERED that the Revised Determination on Remand filed by the Department of Labor

on August 26, 2002, is affirmed in its entirety; and it is further

       ORDERED that this case is dismissed.



                                                               _____________________________
                                                               Nicholas Tsoucalas, Senior Judge

Dated: August 30, 2002
       New York, New York